Citation Nr: 0020831	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-06 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice connected pension benefits.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to a nonservice connected disability 
pension.  


REMAND

Initially, we note that the veteran served at least ninety 
days during the Vietnam era, and he has alleged that he is 
entitled to compensation for permanent and total disability 
from nonservice-connected blindness that is not the result of 
his own misconduct.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

When a claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained some of the veteran's medical 
records.  The veteran filed numerous statements with the RO 
and declined the opportunity for a hearing.  Nonetheless, the 
VA has a duty to assist the veteran in obtaining additional 
medical records and a VA examination.  In particular, the VA 
has a duty to assist the veteran in obtaining additional 
medical records from the VA since May 1999; from the 
veteran's private eye doctor; from examiners who treated 
seizure, finger, or arthritis disorders; and from the Social 
Security Administration.  

A May 1999 note from the veteran's VA eye surgeon stated that 
five weeks after cataract surgery in the right eye, the 
veteran had vision of 20/50 without correction and 20/20 with 
best correction, in that eye.  The eye surgeon stated that 
the veteran was scheduled for cataract surgery on the left 
eye within the next month, with similar vision expected 
postoperatively, and she opined that the veteran's vision 
would be restored to a reasonable level.  Therefore, the VA 
has a duty to obtain medical records from the VA since May 
1999 to determine the level of disability, if any, in the 
veteran's eyes after the anticipated June 1999 left eye 
cataract surgery.  Where the VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").

The August 1997 letter from the veteran's private eye doctor 
to the veteran's VA eye surgeon reported a history of a head 
injury seventeen years ago, an injury to the left eye, and 
complaints of blurred vision, redness, and sensitivity to 
light.  In addition, the June 1998 VA examiner noted that the 
veteran had a deformity of the left ring finger, evidence of 
arthritic changes in the proximal interphalangeal joints of 
both hands, and mild nystagmus.  Therefore, the VA has a duty 
to assist the veteran in obtaining medical records from 
examiners who treated the veteran for his eye disabilities, 
head injury, seizures, finger deformity, and arthritis.  

The duty to assist includes obtaining the veteran's Social 
Security disability records because the November 1998 letter 
from the Social Security Administration shows that he 
receives disability payments as a blind individual.  The 
record does not show that the RO requested or obtained the 
veteran's Social Security Disability records, or any medical 
records relied upon by the Social Security Administration in 
granting disability benefits to the veteran.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990)  

After the veteran's complete disability picture has been 
filled in, the RO is responsible for listing all the 
veteran's disabilities and assigning a disability rating 
reflecting the impairment resulting from each.  Then, in 
conjunction with consideration of the veteran's educational 
attainment, age, and occupational experience, the RO must 
consider whether all the veteran's disabilities, together, 
would render him unemployable; or would render the average 
person unemployable.  38 U.S.C.A. § 1502; Brown v. Derwinski, 
2 Vet. App. 444 (1992).

These matters are remanded to the RO for further development 
as follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for eye disabilities, head 
injury, seizures, finger deformity, and 
arthritis.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's Social Security disability 
records, including medical records, and 
complete examination and treatment 
reports from all sources identified by 
the veteran whose records have not 
previously been secured.  In particular, 
the RO should obtain the veteran's VA eye 
surgery and treatment records since May 
1999.  Failures to respond or negative 
replies should be noted in writing and 
associated with the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA examination to 
determine the severity of his eye 
disabilities, head injury, seizures, 
finger deformity, arthritis, and any 
other current disabilities.  Any further 
indicated special studies should be 
conducted and the results made available 
to the examiner for review.  The veteran 
is advised that failure to report for a 
scheduled examination without good cause 
could result in the denial of his claims.  
38 C.F.R. § 3.655 (1999).  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history.  

The examination reports should include a 
full description of the veteran's 
complaints.  All findings should be 
recorded in detail.  All diagnoses and 
associated symptomatology should be 
identified.  After review of the 
veteran's complaints and pertinent data 
from the claims folder, the examiners 
should provide an opinion as to the 
veteran's level of functioning and the 
degree of impairment of the veteran to 
perform substantially gainful employment 
due to each of his disabilities, 
including eye disabilities, head injury, 
seizures, finger deformity, and 
arthritis.  Impairment attributable to 
alcohol and drug abuse should also be 
specified.  A complete rationale for all 
opinions must be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and medical opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a permanent and total rating for 
nonservice connected pension benefits 
based on the entire evidence of record.  
All pertinent laws, regulations, and 
Court decisions should be considered, 
including 38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.15, and 4.17 (1999).  If the veteran's 
claim remains in a denied status, he and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims  (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




	(CONTINUED ON NEXT PAGE)





